Name: Commission Regulation (EC) NoÃ 537/2005 of 7 April 2005 correcting the Italian and Dutch versions of Regulation (EC) NoÃ 1903/2004 amending Regulation (EEC) NoÃ 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: cooperation policy;  national accounts;  trade policy;  social protection;  Europe;  parliamentary proceedings
 Date Published: nan

 8.4.2005 EN Official Journal of the European Union L 89/3 COMMISSION REGULATION (EC) No 537/2005 of 7 April 2005 correcting the Italian and Dutch versions of Regulation (EC) No 1903/2004 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) The Commission adopted Regulation (EC) No 1903/2004 (2). (2) A check has revealed that, as regards the stages of the implementation process at which controls are performed, the Italian and Dutch versions of the text do not correspond to that submitted to the relevant Management Committees for an opinion. Those language versions should therefore be corrected as necessary. (3) Such correction should be applicable from the date of application of Regulation (EC) No 1903/2004, HAS ADOPTED THIS REGULATION: Article 1 This Article concerns only the Italian and Dutch versions. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from the 2005 annual plan. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 328, 30.10.2004, p. 77.